 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 48Mt. Clemens General Hospital and RN Staff Council, Office and Professional Employees™ Interna-tional Union, Local 40, AFLŒCIO. Cases 7ŒCAŒ42498(1)(2), 7ŒCAŒ42690, and 7ŒCAŒ43149 August 23, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE On November 15, 2000, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The Respondent filed limited exceptions and a supporting brief.  The General Counsel, joined by the Union, filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to  affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified.3                                                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We note that the judge has in one instance misstated the testimony of registered nurse Marion Beaufait.  Both the Respondent and the Gen-eral Counsel agree that Beaufait testified that Clinical Manager McLaughlin directed her to remove the overtime protest button from her uniform and confiscated it as she stood at the nurses™ station on October 8, 1999.  The judge erroneously stated that this incident took place in the nurses™ lounge.  We find that this error has no effect on the judge™s conclusion that the Respondent violated Sec. 8(a)(1) by enforc-ing an overly broad policy concerning the wearing of buttons.  In adopting this finding that the prohibition against wearing protest but-tons in patient care areas was unlawful, we find no need to rely on the judge™s observation that the Respondent™s vice president, Michael Tonie never put in writing his reasons for speculating that the wearing of the protest button in patient care areas of the hospital could cause possible disruptions. 2 The Respondent excepts only to the judge™s findings and conclu-sions that it violated Sec. 8(a)(1) by requiring employees to remove the overtime protest buttons from nurses™ uniforms, by confiscating the buttons, and by enforcing an overly broad prohibition of the wearing of insignia.  There are no exceptions to any other aspect of the judge™s decision. Chairman Hurtgen agrees the Respondent™s rule against the buttons was overly broad and was thus unlawful.  See his concurrence in Saia Motor Freight Lines, Inc., 333 NLRB 784 (2001).  A hospital may enforce such a rule in patient care areas, provided that the employer makes it clear that it is enforcing the rule because it is a patient care area.  In the instant case, the evidence indicates that Respondent en-forced the rule, without reference to whether the area was a patient care area or not.  In these circumstances, Chairman Hurtgen agrees that the application of the rule was unlawful. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Mt. Clemens General Hospital, Mt. Clemens, Michigan, its officers, agents, successors, and assigns, shall take the action set forth in the Order, as modified. Substitute the following for paragraph 2(c): ﬁ(c) Within 14 days after service by the Region, post at the facility in Mt. Clemens, Michigan, copies of the at-tached notice marked ﬁAppendix.ﬂ4  Copies of the notice, on forms provided by the Regional Director for Region 16, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to its employees are customarily posted.  Reason-able steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of busi-ness or removed its presence from the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by the Respondent at any time since October 8, 1999.ﬂ  Linda Rabin Hammell, Esq., and Dynn Nick, Esq., for the Gen-eral Counsel. John P. Hancock, Jr., Esq., and Michael F. Smith, Esq., of De-troit, Michigan, for the Respondent.  Scott A. Brooks, Esq., of Detroit, Michigan, for the Charging Party.  DECISION STATEMENT OF THE CASE BRUCE D. ROSENSTEIN, Administrative Law Judge. This case was tried before me on August 28, 29, and 30, 2000, in Detroit, Michigan, pursuant to a Third Amended Consolidated Complaint and Notice of Hearing (the complaint) issued by the Regional Director for Region 7 of the National Labor Relations Board (the Board) on July 13, 2000.  The complaint, based on original and amended charges filed on various dates in 19991 and 2000, by RN Staff Council, Office and Professional Em-ployees™ International Union, Local 40, AFLŒCIO (the Charg- 3 We shall modify the date in the contingent notice-mailing provi-sion in the judge™s recommended Order in accord with Excel Con-tainer, 325 NLRB 17 (1997). 4 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 1 All dates are in 1999 unless otherwise indicated. 335 NLRB No. 13  MT. CLEMENS GENERAL HOSPITAL 49ing Party or Union) alleges that Mt. Clemens General Hospital 
(the Respondent or Hospital), has 
engaged in certain violations 
of Section 8(a)(1) and (5) of the National Labor Relations Act 

(the Act).  The Respondent file
d a timely answer to the com-
plaint denying that it had committed any violations of the Act. 
ISSUES 
The complaint alleges that th
e Respondent discriminatorily 
required employees to remove union insignia from their uni-
forms, confiscated the insignia, and enforced an overly broad 
policy concerning such activity in
 violation of Section 8(a)(1) 
of the Act.  Additionally, the 
complaint alleges violations of 
Section 8(a)(1) and (5) of the Act when the Respondent on June 4 and May 4, 2000, refused to fu
rnish the Union with necessary 
and relevant information and 
bypassed the Union and dealt 
directly with bargaining unit em
ployees when it distributed a 
survey regarding staffing and overtime issues and held an open 

door meeting.   
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel,
2 Charging Party, and the Respondent, I 
make the following FINDINGS OF FACT 
I. JURISDICTION The Respondent is a corporation engaged in the operation of 
a hospital providing in-patient 
and out-patient medical care, 
with a place of business located in Mt. Clemens, Michigan, 
where it annually derives gross revenues in excess of $250,000 
and purchases and receives at its
 facility goods valued in excess 
of $50,000 directly from 
points outside the State of Michigan.  
The Respondent admits and I find 
that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
Background Commencing in 1970, an indepe
ndent union represented the 
full-time and regularly scheduled part-time registered nurses 
(RN™s), contingent RN™s, and graduate nurses with permits.  In 
1995, the independent union affiliated with the Charging Party 
and in April 1999, new Local 40 officers were voted into office.  
Since that time, the problems between the parties have esca-
lated primarily because the incumbent union leadership has 

become more aggressive and vigila
nt in its defense of employee 
rights.  The primary issue imp
acting the parties™ relationship 
concerns staffing levels at the 
Hospital.  The RN™s assert that 
not enough full-time nurses are hired which forces incumbent 

staff to work inordinate amounts of forced overtime.  The par-
ties™ bargaining relationship is governed by their current 
agreement that became effective on February 28, 1998, and 
expires by its terms on Februa
ry 27, 2001 (GC Exh. 2).  On 
December 21, 1998, the parties entered into a letter of under-
standing that addresses the topi
c of staffing and scheduling of                                                           
                                                           
2 The General Counsel™s unopposed motion to correct the Transcript 
dated October 10, 2000, is granted and received in evidence as GC Exh. 34.  
RN™s (GC Exh. 4).  As part 
of the letter of understanding,
3 and 
in an effort to solve staffing shortages, the Hospital agreed to 
pay full-time and part-time RN
™s double time for working hours 
that exceed their normal shifts.  If other steps taken to alleviate 
the staff shortages prove unsuccessful, the Hospital retains the 
right to require an employee to stay in the interest of patient 
safety and work forced overtime.
  Additionally, the letter of 
understanding provides for recru
itment and refe
rral bonuses as 
a method to obtain new hires to increase staffing.  That pro-
gram and the entitlement to double-time payments was discon-
tinued in accordance with its te
rms on June 23.  With the end-
ing of those programs, bargaining
 unit members were forced to 
work increased numbers of overtime hours. 
At all material times, Priscilla Horde is the director of em-
ployee relations for Respondent, Peter Wozniak holds the posi-

tion of vice president for patient care services, and Rhonda 
Forroro, Kevin McLaughlin, and Darlene Lamb serve as clini-
cal managers.  Representing the Union are Vickie Kasper, 
president, Gail Berndt, treasu
rer, and Jan Knowlton and Pam 
Reid holding the positions of chief steward and steward, re-

spectively.   
The RN™s are required to wear ID badges on their uniforms 
while on duty in the Hospital.  They often attach to their ID 
badges or wear on other parts of their uniform various insignia and buttons.  Some of these buttons are supplied by the Hospi-
tal while others are the indi
vidual choices of the RN™s.
4 The Hospital permits the RN™s to 
wear these buttons openly dis-
played on their uniforms at all times and in all areas of the 
Hospital including patient care areas.   
While on vacation in early October 1999, Union President 
Kasper was apprised that one of the RN™s in the Family Birth-
ing Center was forced to stay pa
st her designated shift and work 
forced overtime.  Since this problem has continued unabated 
and no resolution appeared imminent, Kasper directed that a 
button be created with a line 
drawn through the letters FOT 
representing a silent protest of ﬁno forced overtimeﬂ (GC Exh. 
6(b) and R. Exh. 16).  Kasper authored an October 4 memoran-

dum to all Hospital RN™s explaining the background for the 
FOT button, and stated in part that, ﬁThis is your chance to 
quietly show management your 
support of your fellow nurse by 
giving a visual aid to your supportﬂ (GC Exh. 7).  Approxi-

mately 72 FOT buttons were distributed by the Union to the 
intensive care RN™s on October 8, and were placed in their 
cubbyhole mailboxes located in the lounge area.  Around 1 p.m. 
on October 8, Clinical Mana
ger Kevin McLaughlin removed 
the FOT buttons from the cubby hole mailboxes.  These buttons 

have not been returned to the Union.  Between October 8 and 
November 2, various members 
of Respondent™s supervisory 
staff instructed the RN™s to remove the FOT button from their 
uniform and in a number of instances confiscated the buttons. 
 3 This letter was incorporated into
 the parties™ collective-bargaining 
agreement. 
4 Some of these buttons contained letters or statements thereon in-
cluding CPR, ACL (advanced cardiac life support), seasonal buttons 
such as for Christmas or Halloween
, sports memorabilia insignia, The 
Team Concept, Solidarity Forever,
 OPEIU Pro RN, Sisterhood Solidar-
ity, Living Wage- Family Value, and A victory for One is a Victory for 
All. (See GC Exh. 6 which depicts some of these buttons.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 50A. The 8 (a) (1) Violations 
The General Counsel alleges in paragraph 9 of the complaint 
that agents of Respondent on or about October 8 and November 
2 discriminatorily required em
ployees to remove union insig-
nia, from their uniforms, confiscated the insignia, and enforced 
an overly broad policy concerning such activity.   
The Respondent acknowledges that 
it permits the wearing of 
noncontroversial insignia on empl
oyee uniforms and has not 
sought the removal of such butt
ons while being worn by RN™s 
in all areas of the hospital including patient care areas.  On 
October 8, Director of Employ
ee Relations Horde determined 
that the wearing of the FOT but
ton by RN™s was disruptive and 
could interfere with the welfare of patients or operations of the 

Hospital.  Accordingly, she issued instructions to her manage-
rial staff that the RN™s could not wear the FOT buttons on their 
uniforms and directed McLaughlin
 to remove the FOT buttons 
from the RN™s intensive care cubby hole mail boxes.  Likewise, 

Horde directed members of the 
supervisory staff to instruct 
RN™s that they could no longer wear the FOT button and they 
were to be removed from their uniforms.  
Respondent defends its actions pr
imarily on article 8, section 
2 of the parties™ contract.
5  It also argues that patients might ask 
questions about the FOT button that would force RN™s to enter into a dialogue with the patients over the reasons that they were 
upset over the Hospital™s regulati
on forcing them to work over-time.  Additionally, Respondent contends the wearing of the 
FOT button is unprofessional and should not be considered as 
part of the RN™s dress code.    
In health care facilities, rules that contain restrictions of 
nonworking time solicitation outside immediate patient care area are presumptively invalid.  
NLRB v. Baptist Hospital, 
422 U.S. 773, 781 (1979).  The presumption is also applicable to 
rules restricting the wearing of insignia outside immediate pa-
tient care areas.  
London Memorial Hospital, 
238 NLRB 704, 
708 fn. 11 (1978) (employer™s claim of special circumstances 

rejected, where no evidence offered to show that patients were 
upset by button).  See also 
Saint Vincent™s Hospital, 
265 NLRB 
38 (1982).  An employer may rebut the presumption by demon-

strating that the rule is ﬁnecessary to avoid disruption of health 
care operations or disturbance of patients.ﬂ  
Beth Israel Hospi-
tal v. NLRB, 
437 U.S. 483, 507 (1978).   
The General Counsel™s evidence is persuasive as it concerns 
the overly broad policy that requires employees to remove un-

ion insignia from their uniforms.  In this regard, it is uncontro-
verted that the Respondent direct
ed its supervisors to remove the FOT button from RN™s at times while they were not in pa-
tient care areas.  For example, Michael Schultz credibly testi-
fied that while he was in the emergency room nurse™s lounge 
eating lunch, an area without pa
tient contact, Manager Forroro 
                                                          
 5 The Union recognizes that procedures have b
een provided in this 
Agreement for the equitable settlement
 of grievances.  Therefore, the 
Union and its members agree that ne
ither will call, engage in, partici-
pate in, or sanction any strike, symp
athy strike, stoppage of work, pick-
eting of the Hospital, sit-down, sit-in, boycott, or interfere with the 
conduct of the Hospital™s service for any reason whatsoever nor engage 
in any other activities that may distur
b or interfere with the welfare of 
patients or operations of the Hospital.   
confiscated his FOT button in addition to removing the FOT 
buttons of two other RN™s.  Like
wise, Marion Beaufait testified 
that on October 8, while eating lunch in the intensive care 

lounge, she observed McLaughlin
 remove approximately 72 
FOT buttons from the RN™s mailboxes.  Additionally, 
McLaughlin directed Beaufait to
 remove the FOT button from 
her uniform and give it to him while she was in the lounge area.  
This testimony is unrebutted 
as Forroro and McLaughlin did 
not testify in the proceeding.  Lastly, both Berndt and Union 

Vice President Natlie Rewers credibly testified that on Novem-
ber 2, while at the nurse™s st
ation, Manager Darlene Lamb 
forced Berndt to remove the FOT button from her uniform, confiscated it, and stated it was 
not part of the dress code.  
Lamb did not testify in the proceeding.  At no time prior to or 
after removing the FOT buttons from the RNs, did the Respon-
dent either orally or in writing clarify where the FOT button 
could be worn or not worn in th
e hospital.  For example, it did 
not indicate that the FOT button c
ould be worn in the employee 
lounges, the cafeteria, lobbies, or in any area other then patient 
care areas.  Under these circumstances, I conclude that as al-
leged by the General Counsel in paragraph 9 of the complaint, 
the Respondent enforced an overly broad policy concerning the 
wearing of the FOT buttons by 
RN™s and therefore, violated 
Section 8(a)(1) of the Act.  See 
St. Luke™s Hospital, 314 NLRB 
434, 435 (1994).  Likewise, by confiscating the FOT buttons 
from the mailboxes and removing them from the uniforms of 
the RNs, the Respondent also violated Section 8(a)(1) of the 
Act.   
In regard to the Respondent™s prohibition of wearing the 
FOT button in hospital patient care areas, under Board prece-
dent, such a position is normally presumptively valid.  How-
ever, in the particular circumstances of this case, I conclude 
otherwise for the following reasons.   
First, the Respondent did not prohibit the wearing of any 
other insignia or union buttons in all areas of the hospital in-cluding patient care areas.  Te
stimony of union witnesses Rew-
ers, Kasper, and Berndt in addition to Respondent witness 
Horde confirms this.  Second, while Respondent Vice President 
of Medical Affairs Dr. Michael Tonie testified that the wearing 
of the FOT button in patient care areas of the hospital could 
cause possible disruptions, he never put his reasons for such 
speculation in writing.  Likewise, he did not know of any com-
plaints from patients or their families that the wearing of the 
FOT button was disruptive or caus
ed a dialogue to take place 
with the RN™s.  Moreover, Dr. Tonie admitted that no hospital 
administrator made an official report that the wearing of the 
FOT button caused any disruption or interfered with patient 
care or safety.  Indeed, he grudgingly admitted that some of the 
union buttons depicted in General Council Exhibit 6(a), could 
be construed as controversial not unlike the FOT button.  Third, 
Horde admitted that the wear
ing of the FOT button did not 
cause a work stoppage or sit-down
 strike and she did not have 

any evidence that the RN™s discussed the FOT button with pa-
tients.  Likewise, she acknowledged that the Respondent did 
not conduct a survey or make any 
inquiries of patients or their families that the wearing of the FOT button interfered with 

patient care or safety. 
 MT. CLEMENS GENERAL HOSPITAL 51For all of the above reasons, I find that when the Respondent prohibited the wearing of the FO
T button in patient care areas, 
it violated Section 8(a)(1) of the Act.  
London Memorial Hospi-tal, supra.   B. The 8(a)(1) and (5) Violations 
1. Requests for information 
a.  The June 4 request
 The General Counsel alleges in paragraph 10 of the com-
plaint that the Union, by lett
er, requested that Respondent fur-
nish it, with copies of any ﬁR
N Staff Council Local 40 Regis-
tration Form(s)ﬂ in its possession since January 1. 
Berndt authored the June 4 letter since she did not have all of 
the dues-checkoff information to do her job as treasurer of the 
Union (GC Exh. 22).  In the first paragraph of the letter, the 
Union sought the employment stat
us, pay scale, and addresses 
for eight employees.  Berndt testified that the Respondent pro-
vided the information on August 2.  With respect to the third 
paragraph of the letter, Berndt sought information why no ini-
tiation dues were deducted from two new hires.  On August 2, 
the Union received the information regarding this request. 
The central issue in paragraph 10 of the complaint concerns 
the second paragraph of the June 4 letter.
6  Berndt testified that 
when the June 4 information request was made, she was under 
the impression that the hospital was using a three part dues-
authorization form, with one copy
 being sent to the Union (GC 
Exh. 20(b)).  On June 18, the Union filed a grievance concern-

ing the refusal of the Respondent to provide dues authorization 
forms (R. Exh. 17), and a second step grievance meeting took 
place on July 9, between Ho
rde, Kasper, Rewers and 
Knowlton.7  During the July 9 meeting, Horde credibly testified 
that she apprised the union representatives that the Hospital did 
not have and was not current
ly using a three part dues-
authorization form.  Horde explained that the Hospital was 
using a two part dues-authorization form (GC Exh. 20(a)), with 
one copy going to the employee 
and the other copy being sent 
to payroll.  Accordingly, there was no union copy that could be 
provided.  In order to be responsive to the Union™s June 4 in-
formation request, since the Hospital could not produce a form 
that did not exist, Horde provided a seniority roster, a change of 

status form, and a remittance 
form from payroll showing who 
was paying union dues.  Horde suggested that the Union could 

extrapolate the information from the three forms and discern 
which employees were on dues checkoff and paying dues to the 
Union.  Likewise, at the July 9 meeting, Horde showed the 
recruitment package to the Union that was given to new hires 
and contained a two part dues-au
thorization form with no union copy.  Horde credibly testified that she asked the union repre-
sentatives at that meeting wh
ether she should pull the 470 dues 
authorization cards from the i
ndividual RN™s files, and was 
                                                          
 6 It states, ﬁI am also requesting that the unions copy of the initiation 
dues cards filled out by all the employees you have 
hired from the 
beginning of the year to date, be 
forwarded to us.  We have received 
only a few, and I have quite 
a long list of new employees.ﬂ 
7 The grievance alleges that since 
June 4 the hospital did not provide 
information in violation of art. 3, sec.
 5 and art. 9, sec. 7 of the parties™ 
collective-bargaining agreement.  
informed no.  It was not until 
sometime in February 2000, that 
the Union revised and provided 
a three part dues-authorization 
form to Respondent that did include a union copy.  Thereafter, 

in May 2000, the Union again revised the dues-authorization 
form to now include four parts, 
with one of the copies going to 
the Union (R. Exh. 20). 
On December 28, the Union wrote another letter to Horde 
contending that they still had not received the dues information 
requested in the second paragraph 
of the June 4 letter (R. Exh. 
5).  In January 2000, Horde convened a meeting with the Union 
to address that issue.  Once again Horde explained to the Union 
that the hospital did not presently use a three-part dues-
authorization form and showed 
the Union a copy of the two-
part form it was then using for new hires.  
The obligation under Section 8(a)(1) and (5) of the Act on 
the part of an employer to supply the statutory bargaining agent 
with relevant information con
cerning the processing of griev-ances and contract negotiations 
is well and long established.  
NLRB v. Truitt Mfg. Co., 
351 U.S. 149 (1956); Shoppers Food Warehouse, 315 NLRB 258 (1994).  Unreasonable delay in 
furnishing such information is as much a violation of the Act as 
a refusal to furnish any 
information at all.  
Bundy Corp., 
292 NLRB 671 (1989) (violation of Act to ignore or delay supply-
ing the Union with necessary info
rmation for 2-1/2 months).   
Based on the forgoing, I do not find that the Respondent re-
fused to provide the information that the Union had requested 
on June 4.  In this regard, as it
 concerns the first and third para-
graphs of the June 4 letter, Bern
dt testified that the Union re-
ceived the information it had requested on August 2.  With 
respect to the second paragraph of the letter, I conclude that the 
Respondent at the time of the request, did not have nor did it 
presently use a dues-authorizati
on form that had a third copy 
and could have been provided to the Union.  At the time the 

Union made the June 4 request
, Berndt mistakenly was under 
the impression that such a form existed that could have been 
provided to the Union.  Since the evidence establishes that such 
a form did not exist when the information request was made, I 
cannot find that the Respondent violated the Act as alleged.  
Moreover, I find that the Respon
dent made a good-faith effort 
to satisfy the dues card portion of the June 4 information re-
quest, when it informed the Union that the three forms provided 
to it on a routine basis could be us
ed to discern the information.  
Additionally, I credit Horde™s testimony that she inquired of the 
union representatives at the July
 9 grievance meeting, whether 
they wanted her to individually go through each of the RN™s 

personnel files to locate and 
Xerox the dues-authorization 
cards.  As the Union decided this was not necessary, I conclude 
that the Respondent took all necessary steps to satisfy the Un-
ion™s request for the dues-authorization forms.  I find that 
Horde™s testimony on this point stands unrebutted as Knowlton 
did not testify at the hearing, 
Rewers did not address the meet-
ing during her testimony, and Kasper grudgingly admitted on 

cross-examination in the rebuttal phase of the case that she does 
not remember being at the July 
9 meeting.  Accordingly, I rec-
ommend that paragraph 13 of 
the complaint be dismissed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 52b. The May 4, 2000 request
 The General Counsel alleges in paragraph 14 of the com-
plaint that the Respondent, by its inaction and delay has failed 
and refused to timely furnish the Union with information it 
requested on May 4, 2000.   
The Respondent opines that since the request was volumi-
nous and a good portion of the information did not exist at the 
facility, it was not unreasonable to take approximately 3 
months to respond to and provide the Union with the requested 
information. On May 4, 2000, Kasper authored a letter seeking various 
items of information (GC Exh. 27).  In part, she sought infor-
mation on the amount of money th
at Respondent was spending 
on the employment of contract 
and outside agency nurses in 
order to determine if it was more cost effective to employ these 
individuals rather then increase th
e hiring of full-time or regular 
part-time RN™s.  The subject of 
these outside hires is contained 
in the parties™ collective-bargaining agreement.   The Union 
requested that the information 
be provided within 14 days but 
indicated that in the event that the Respondent was unable to 
meet the deadline, it sought any information that was readily 
available and requested that an anticipated date be selected for 

providing the remaining information.  It also apprised the Re-
spondent that if it did not understand any of the requests for 
information, to contact the Union immediately so a meeting 
could be scheduled to discuss and clear up any confusion.   
The Respondent, by memorandum
 dated July 6, 2000, ap-
prised the Union that the request is rather broad and it is taking 
some time to retrieve the information (GC Exh. 28).  The Re-
spondent directed the Union to explain the relevancy of the 
documents requested before it would go to the considerable 
time and trouble of compiling them.  By letter dated July 16, 
2000, the Union responded to this request (GC Exh. 29).  It 
stated that it provided adequate reasons in the May 4, 2000 
letter, and reiterated that the information was necessary to sup-
port grievances previously filed,
8 to monitor compliance with 
the parties™ agreement, and to prepare for proposed changes in 
contract language for upcoming negotiations. 
Shortly after receipt of th
e Union™s May 4, 2000 letter, 
Horde met with a union representative.  She acknowledged the 
request, but indicated that because
 the Union had other requests 
for information on file and that much of the present information 
must be obtained from outside sources, it would be difficult to 
obtain the information in a prompt fashion.   Horde testified 

that while she did not put these concerns in writing, she met 
with the Union on a monthly basi
s and continued to apprise the 
Union of the difficulty in obtaini
ng the requested information.   
It is axiomatic that information 
that is presump
tively relevant 
must be turned over to an exclusive representative in a timely 

fashion.  I am not convinced, in the particular circumstances of 
this case, that the Respondent provided all of the requested 
information to the Union or provided it in a timely manner.  In 
this regard, the first six items of information deal with outside 
agencies or business contract s
uppliers of nurses.  While it 
                                                          
                                                           
8 Kasper credibly testified that as of May 4, 2000, there were a num-
ber of pending grievances on the use of agency nurses and their impact 
on incumbent RN™s.   
might take some additional time to supply this information, at 
least one of these outside suppl
iers, Personal Home Care was 
owned and operated by the hospital.
  Thus, as it related to this 
supplier, there is no reason why 
the information could not have 
been supplied to the Union in a period less then 3 months. Re-
garding item 6 (training), item
 7 (EA time), item 9 (budgets), item 10 (Hospital minutes refe
rencing costs), and item 12 
(staffing needs lists), Horde admitted that this information was 
in the exclusive control of the Hospital and no outside source 
was necessary to compile the in
formation.  Moreover, I note 
that a number of these topics 
for which information was sought 
are covered in the parties™ collective-bargaining agreement.  
Horde testified that the hospi
tal responded to the Union on 
August 17 (GC Exh. 30) and August 29 (R. Exh. 4), and pro-
vided the majority of the information.  Horde acknowledges, 
however, that the Hospital did not provide the Union with the 
addresses and telephone numbers 
or whether it has ownership 
interests in any outside agency other than Personal Home Care, 
and has not provided the informa
tion sought in items 7 and 12.  
Under these circumstances, I find that the Respondent did 
not provide all of the information requested by the Union in its 
May 4, 2000 request.  Additionally, I find that although the 
Respondent did provide the Union certain information on Au-
gust 17 and 29, it was not done so 
in a timely manner.  Lastly, I 
find when the Respondent instructed the Union to explain the 
relevancy of documents that were
 requested, when the majority 
of the information sought was pr
esumptively relevant and in 
most instances covered in the parties™ collective-bargaining 
agreement, it also violated the Act.    
In summary, I find that the Respondent violated Section 
8(a)(1) and (5) of the Act when it did not provide necessary and 
relevant information to the Unio
n and did not do so in a timely manner.  2. The survey 
The General Counsel alleges in paragraph 15 of the com-
plaint that the Respondent bypassed the Union and dealt di-
rectly with unit employees by distributing a survey regarding 
staffing and overtime issues.   
The Respondent argues that the Union gave it permission to 
distribute the survey and in any event, the underlying survey 
items were nonbargainable su
bjects and covered under the 
management rights section in the parties™ collective-bargaining 
agreement.   
On October 13, a meeting t
ook place between Respondent 
representatives Wozniak and De
nise Wojwoda and union offi-
cials Reid and Knowlton to discu
ss staffing needs in the Family 
Birthing Center.  During the course of the meeting, Knowlton 
suggested that the Hospital should obtain the input directly 
from the impacted RN™s to assist in resolving the problem of 
forced overtime.
9  Sometime in early November 1999, Wo-
jwoda spoke with Reid about coming to a meeting with the 
RN™s in the Family Birthing Cent
er to discuss staffing needs.  
Reid declined to come to the meeting but never told Wojwoda 
 9 Knowlton was the chief steward of 
the Union on that date.  Indeed, 
Knowlton™s suggestion to obtain input from the RN™s, came before 
Kasper™s letter of October 17 (CP 
Exh. 1-recognition of Union repre-
sentatives) and the resignation of 
Knowlton on October 24 (CP Exh. 2). 
 MT. CLEMENS GENERAL HOSPITAL 53that the meeting could not take place or that she could not have 
discussions with the staff.  Prior to the meeting on November 
10, Wojwoda sent Reid an invitation to attend.  During the 
November 10 regularly scheduled staff meeting, one of the 
RN™s suggested that a survey be 
sent to members of the Family 
Birthing Center inquiring about diffe
rent options to help allevi-
ate the staffing problems in the section and cut back on forced 
overtime.  Accordingly on November 12 or 13, Wojwoda 
distributed a cover letter and survey to the RN™s in the Family 
Birthing Center (GC Exh. 15). 
 The survey was voluntary and 
no one was required to respond. 
 She received seven responses to the survey out of the 12 to 15 RN™s in the section; however, 
it was decided that no changes w
ould be made to the present method of staffing the Family Birthing Center.   
There is no dispute that, prior to the time the survey was 
conducted among the RN™s in the Family Birthing Center, the 
Respondent had experienced serious
 difficulties in staffing the 
shifts in that department.  The parties™ collective-bargaining 
agreement at article 2, section 2, gives the hospital exclusive 
authority in direction of the work force and managing the 
hospital including establishing sh
ifts. The employee survey was 
designed to collect information 
to enable the Respondent to 
determine if the Family Birthing
 Center RN™s wanted to make 
changes in their schedules on a nonm
andatory basis.  I note that 
Knowlton suggested that the Respondent meet with the RNs in 
the Family Birthing Center to discern if the problem could be 
resolved.  Additionally, Reid declined an invitation to the No-
vember 10 meeting when one of the RNs suggested that Re-
spondent distribute a survey 
to employees in the Unit. 
Considering all the circumstances, especially that the con-
tract gives the Respondent the right to make shift changes as 
necessary to provide patient care and that the survey was con-
ducted during the contract term
 when no negotiations were contemplated or ongoing, I find
 that the Respondent did not 
violate the Act when it issued a survey to Family Birthing Cen-
ter employees.  
East Tennessee Baptist Hospital
, 304 NLRB 
872 (1991).  Accordingly, I recommend that paragraph 15 of 
the complaint be dismissed. 
3. The open door meeting 
The General Counsel alleges in paragraph 16 of the com-
plaint that about January 1, 
2000, Wozniak bypassed the Union 
and dealt directly with unit empl
oyees by issuing an invitation 
to employees to attend an open door meeting.   
The Respondent acknowledges that two open door meetings 
were held with employees in the Family Birthing Center.  It 

asserts, however, that it has conducted numerous meetings of 
this nature in the past and in any event, it did not address any 
subjects that would be subject to
 negotiations with the Union.  
In the one instance when a ques
tion was asked about staffing, 
Wozniak referred the individual to their section manager and 
the Union.   
At one of the regularly schedul
ed lunches that Wozniak held 
with hospital staff in his capacity of vice president of patient 
care services, a RN suggested that he should make himself 
available to answer questions or concerns of the RN™s in the 
Family Birthing Center.  Accordingly, Wozniak decided to hold 
two open door meetings on January 12 and 14, 2000, for one 
employee or groups of staff to meet and address any issues or 

ask any questions they might ha
ve.  Both meetings took place with approximately 20 employ
ees attending the nonmandatory 
meetings.  Wozniak credibly testified that no derogatory com-
ments were made about the Union and no terms and conditions 
of employment were addressed. 
 In the one instance where a 
RN asked a question about staffi
ng, Wozniak referred the indi-
vidual to her section manager and 
the Union.  The majority of 
the comments expressed by RN™s
 who attended the meetings 
concerned positive feelings abou
t their job and the management 
style of the Family Birthing Center Director.   
The General Counsel did not call as witnesses any of the 
RN™s who attended the open door meetings and therefore, the 
testimony of Wozniak stands unrebutted. 
Under these circumstances, I credit Wozniak™s testimony 
that no derogatory remarks were
 made about the Union in ei-
ther meeting and he made it very clear that any issues that were 
appropriate for discussion with
 the Union should be referred 
and he did not intend to discuss them at the meetings.  More-
over, I note Kasper™s admission that at the time of the open 
door meetings no negotiations were ongoing with the Union.  
Additionally, Kasper acknowledged that the Hospital has held 
at least 30Œ40 meetings of this nature.  Employees that attend 
such meetings, including the subj
ect open door meeting, are not all members of the bargaining unit.   
For all of the above reasons, and particularly noting that the 
General Counsel did not present any witnesses to sustain the 
allegations in paragraph 16 of 
the complaint, I recommend that 
the allegations concerning bypass 
and direct dealing with em-
ployees in reference to the open door meetings be dismissed.   
CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent engaged in unfair
 labor practices within the 
meaning of Section 8(a)(1) of th
e Act by discriminatorily re-
quiring employees to remove un
ion insignia from their uni-
forms, confiscating the insignia, and enforcing an overly broad 
policy concerning such activity. 
4. Respondent engaged in unfair
 labor practices within the 
meaning of Section 8(a)(1) and (5) of the Act by refusing to 
furnish and delaying in providing
 requested information rele-
vant to the Union™s performance of its duties as exclusive col-
lective-bargaining representative. 
5. The unfair labor practices described above affect com-
merce within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
10                                                           
 10 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 54ORDER The Respondent, Mt. Clemens General Hospital, Mt. Clem-ens, Michigan, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Forcing employees to re
move union insignia from their 
uniforms. (b) Confiscating union insignia. 
(c) Maintaining an overly broa
d policy concerning the wear-
ing of union insignia. 
(d) Refusing to timely respond and provide the Union with 
requested information relevant 
to the Union™s performance of 
its collective-bargaining duties as the exclusive representative 
of an appropriate unit of Respondent™s employees. 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed by 
Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Return any union insignia or buttons to the Union confis-
cated in October and November 1999, and revoke any policy 
forbidding the wearing of these buttons.  
(b) Furnish to the Union in a timely fashion the information 
it requested on May 4, 2000. 
(c) Within 14 days after service by the Region, post at its fa-
cility in Mt. Clemens, Michigan, copies of the attached notice 

marked ﬁAppendix.ﬂ
11 Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately on receipt and maintained for 60 con-
secutive days in conspicuous pla
ces including all places where 
notices to employees are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the notices are 
                                                                                            
 mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
11  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
not altered, defaced, or covered by any other material. In the 
event that, during the pendency 
of these proceedings, the Re-
spondent has gone out of business or closed the facility in-

volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since June 4, 1999. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply 
IT IS FURTHER ORDERED that the complaint be dis-
missed insofar as it alleges violations of the Act not specifically 
found. APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT discriminatorily
 require employees to re-
move union insignia or buttons from their uniforms or confis-

cate the insignia. 
WE WILL NOT maintain an overly broad policy concerning 
the wearing of union buttons. 
WE WILL NOT refuse to provide the Union with requested 
information relevant to the Union™s performance of its collec-
tive-bargaining duties as your exclusive-bargaining representa-
tive. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL furnish to the Union in a timely manner informa-
tion requested that is relevant 
to the Union™s performance of its 
collective-bargaining duties as the exclusive-bargaining repre-
sentative of an appropriate unit of our employees. 
MT. CLEMENS GENERAL HOSPITAL 
 